                                                                           Dec. 06, 2019

                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 15-85-GF-BMM-JTJ

                 Plaintiff,                AMENDED FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 DAYID LEE ARMITAGE,

                 Defendant.


                                    I. Synopsis

      Defendant David Lee Armitage (Armitage) has been accused of violating

the conditions of his supervised release. Armitage admitted all of the alleged

violations, except one. Armitage denied alleged violation 6. The government did

not attempt to prove alleged violation 6. Armitage's supervised release should be

revoked. Armitage should be placed in custody for 3 months, with 21 months of

supervised release to follow. Armitage should serve the first 60 days of

supervised release in an inpatient substance abuse treatment facility.

                                     II. Status

      Armitage pleaded guilty to Possession of an Unregistered Firearm on

April 26, 2016. (Doc. 23). The Court sentenced Armitage to 3 7 months of
custody, followed by 2 years of supervised release. (Doc. 30). Armitage's current

term of supervised release began on February 12, 2019. (Doc. 45 at 1).

      Petition

      The United States Probation Office filed a Third Amended Petition on

November 25, 2019, requesting that the Court revoke Armitage's supervised

release. (Doc. 45). The Third Amended Petition alleges that Armitage violated

the conditions of his supervised release: 1) by failing to report for substance abuse

treatment; 2) by failing to report for substance abuse testing; 3) by using

methamphetamine; 4) by using marijuana; and 5) by failing to notify his probation

officer of a change in his living arrangements. (Doc. 45 at 2-3).

      Initial appearance

      Armitage appeared before the undersigned for his initial appearance on the

Third Amended Petition on December 4, 2019. Armitage was represented by

counsel. Armitage stated that he had read the petition and that he understood the

allegations. Armitage waived his right to a preliminary hearing. The parties

consented to proceed with the revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on December 4, 2019. Armitage

admitted that he had violated the conditions of his supervised release: 1) by failing

                                          2
to report for substance abuse treatment; 2) by failing to report for substance abuse

testing; 3) by using methamphetamine; and 4) by using marijuana. Armitage

denied alleged violation 6. The government did not attempt to prove alleged

violation 6. The violations that Armitage admitted are serious and warrant

revocation of Armitage's supervised release.

      Armitage's violations are Grade C violations. Armitage's criminal history

category is V. Armitage's underlying offense is a Class C felony. Armitage could

be incarcerated for up to 24 months. He could be ordered to remain on supervised

release for up to 24 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 7 to 13 months.

                                  III. Analysis

      Armitage's supervised release should be revoked. Armitage should be

incarcerated for 3 months, with 21 months of supervised release to follow.

Armitage should serve the first 60 days of supervised release in an inpatient

substance abuse treatment facility. The supervised release conditions imposed

previously should be continued. This sentence is sufficient but not greater than

necessary.




                                         3
                                 IV. Conclusion

      The Court informed Armitage that the above sentence would be

recommended to United States District Judge Brian Morris. The Court also

informed Armitage of his right to object to these Findings and Recommendations

within 14 days of their issuance. The Court explained to Armitage that Judge

Morris would consider a timely objection before making a final determination on

whether to revoke his supervised release and what, if any, sanction to impose.

Armitage stated that he wished to waive his right to object to these Findings and

Recommendations, and that he wished to waive his right to allocute before Judge

Morris.

The Court FINDS:

      That David Lee Armitage violated the conditions of his supervised release:
      by failing to report for substance abuse treatment; by failing to report for
      substance abuse testing; by using methamphetamine; and by using
      manJuana.

The Court RECOMMENDS:

     That the District Court revoke Armitage's supervised release and commit
     Armitage to the custody of the United States Bureau of Prisons for
     3 months, with 21 months of supervised release to follow. Armitage should
     serve the first 60 days of supervised release in an inpatient substance abuse
     treatment facility.




                                           4
      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations

to which objection is made. The district court judge may accept, reject, or modify,

in whole or in part, the Findings and Recommendations. Failure to timely file

written objections may bar a de novo determination by the district court judge, and

may waive the right to appear and allocute before a district court judge.

      DATED this 6th day of December, 2019.




                                         5
